                                       ASSAF & SIEGAL PLLC
       Case 1:17-cv-03434-ILG-SMG Document 97 Filed 02/15/19 Page 1 of 4 PageID #: 2476

                                            Sixteen Corporate Woods Boulevard
                                              Albany, New York 12211-2350

MICHAEL D. ASSAF*                                        Telephone: (518) 431-1000                                                Paralegal:
DAVID M. SIEGAL †                                           Fax: (518) 465-7200                                         Kimberly M. McHugh
KATARINA M. DAVIS                                            www.assafandsiegal.com
MARISSA C. MCDONALD*                            Writer’s direct email: massaf@assafandsiegal.com
                                                            (respond to Albany Office)                                       Legal Assistants:
ALYSIA R. BAKER, OF COUNSEL ۩                                                                                              Rene M. Giambona
                                                                                                                          Nicole M. Neidrauer


                                                                                                                            ۩Resident in Goshen
*Also admitted in Massachusetts
†Also admitted in Florida                                   February 15, 2019                                  Service By Facsimile Not Accepted



         Via ECF
         Hon. Steven M. Gold
         United States Magistrate Judge
         United States District Court,
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201

         Re:        Pereira v. Capala, et al.
                    Case No. 17 cv 3434(ILG)(SMG)

         Dear Judge Gold:

                 As you will recall, a discovery dispute has arisen in this case regarding the
         plaintiff’s request for communications between me and counsel Gabriel Del
         Virginia, Esq. in connection with the filing of a joint motion by our respective clients
         in Columbia County Supreme Court to re-settle the then existing Judgment of
         Divorce between them to more accurately reflect the terms and conditions of their
         Separation and Settlement Agreement dated June 3, 2013 and executed by them prior
         to the issuance of the Judgment of Divorce (the “Agreement”). The communications
         in question are several email communications between me and Mr. Del Virginia
         related to the State Court resettlement motion.

                By order during a telephone conference held on December 20, 2018 (Doc. No.
         73) this Court invited counsel to brief the issue of Plaintiff’s entitlement to the above
         referenced communications between me and Mr. Del Virginia in discovery in this
         matter.

               I previously wrote to you on this subject on my own behalf as well as on behalf
         of Mr. Del Virginia and our respective clients, Pawel and Jennifer Capala on January

                              Florida Office:                                                     Goshen, NY Office:
                          2191 Ringling Boulevard                                                   154 Main Street
                            Sarasota, FL 34237                                                    Goshen, NY 10924
                                                                                   Telephone: (845) 294-LAWS (5297)/(845) 294-3074
                                                                                                 Fax: (845) 294-3075
Case 1:17-cv-03434-ILG-SMG Document 97 Filed 02/15/19 Page 2 of 4 PageID #: 2477
 Pereira v. Capala, et al.
 February 15, 2019
 Page 2 of 4




 24, 2019 (Doc. 82). Mr. Kessler responded to my letter on February 7, 2019 (the
 “Kessler Letter”) (Doc. 93) and this letter is provided in reply to the Kessler Letter.

        Argument: In short, Defendants believe that the communications between
 their counsels at any stage of these proceedings and, particularly, in connection with
 the re-settlement of their Judgment of Divorce (which was performed during these
 proceedings and in aid of their mutual positions in these proceedings) is protected
 from disclosure by the Common Interest Doctrine. As you know, Defendants have
 jointly filed summary judgment motions in this case and have jointly responded to
 the Trustee’s motion for summary judgement, all of which are presently sub judice
 before the Court as of the date hereof.

        In response to the Kessler Letter, I incorporate the body of my previous letter
 for the sake of brevity so as not to repeat the lengthy presentation contained therein
 as well as all defined terms set forth therein.

        The Kessler Letter is a textbook example of pretzel logic, or faulty and circular
 reasoning that cannot possibly stand up to reasonable scrutiny. There can no
 question but that the Defendants have put forward a viable and ultimately correct
 objection to the request for disclosure under the Common Interest Doctrine under
 both Federal and State Law and Mr. Kessler’s attempt to show the contrary is
 aimless, confusing, circular and contains no fact but only suspicion, conjecture and
 leaps of faith, none of which warrant invading this most important privilege.

         In the first portion of the Kessler Letter, Mr. Kessler points out that in order
 for the common interest doctrine to apply, there must be pending or anticipated
 litigation. I am certainly confused by Mr. Kessler’s apparent position that the above-
 captioned litigation somehow does not apply or meet that “standard” and that the
 only thing the Court should consider standing alone, without reference to the present
 litigation, is the motion to resettle a divorce judgment in 2013, particularly when a
 material subject of this litigation involves the divorce and the actions the Capalas
 took in 2013 and that a principal defense in this litigation involves the application
 of this Court’s ruling In re: Zerbo, 397 B.R. 642 (Bankr. E.D.N.Y. 2008), which
 requires the parties’ judgment of divorce to properly incorporate their Agreement,
 which was the purpose of the resettlement motion. To suggest that these things are
 not part and parcel of this pending litigation is to eliminate the common interest
 doctrine altogether.
Case 1:17-cv-03434-ILG-SMG Document 97 Filed 02/15/19 Page 3 of 4 PageID #: 2478
 Pereira v. Capala, et al.
 February 15, 2019
 Page 3 of 4




        In the matter before this Court, the Trustee, through avoidance litigation,
 seeks to functionally set aside the parties’ Agreement by clawing back into Pawel’s
 bankruptcy estate the alleged “value” of transfers Pawel made in the context of this
 matrimonial proceeding.

       As the Court knows, the State Court Judgment of Divorce initially issued in
 the context of the Capalas’ matrimonial proceeding in December, 2013 contained
 various scrivener’s errors, not the least of which was the reference to an incorrect
 date for the Agreement, which otherwise should have been incorporated into the
 Judgment of Divorce issued by the Court in December, 2013.

        The motion to resettle the divorce judgment (which was where the subject
 communications between me and Mr. Del Virginia that the Trustee seeks took place)
 served only to correct the judgment in these respects to incorporate the Agreement
 of the parties and to properly state in the judgment the “opt out” by the parties of the
 statutory provisions of the Child Support Standards Act (DRL§240(1-b)) contained
 in the Agreement.

        Let us not forget that the motion to re-settle was submitted to a State Supreme
 Court Judge, who examined the motion and ruled upon it, granting the motion to
 correct mistakes in the State Court Judgment that the Court acknowledged existed
 by granting the motion! The motion to resettle has been submitted to opposing
 counsel previously, and so the reasons for resettlement and the effect of the
 resettlement is utterly transparent at this point.

         What communications between counsel in the context of the motion
 preparation could add to the transparency of the motion and decision itself is an
 enduring mystery and an unwarranted invasion of the privilege. To suggest that the
 communications resulting in the joint motion to resettle are the facilitating
 communications to a “crime” is, in a word, absurd, and implicates a New York State
 Supreme Court Judge as some type of co-conspirator as well. It is not a crime in any
 reasonable reading of the New York Penal Code to file a motion to correct obvious
 errors in a State Court civil judgment.

      The purpose of the corrected judgment executed by the Columbia County
 Supreme Court, by its own terms, is to amend and restate the December, 2013
 judgment to, inter alia, properly incorporate into the judgment the Agreement
 between Pawel and Jennifer as well as to properly set forth in the judgment the child
Case 1:17-cv-03434-ILG-SMG Document 97 Filed 02/15/19 Page 4 of 4 PageID #: 2479
 Pereira v. Capala, et al.
 February 15, 2019
 Page 4 of 4




 support provisions that the parties agreed to in the Agreement. The corrected
 judgment was issued nunc pro tunc to the date of the initial judgment of divorce.
 The Agreement, with respect to the transfers of property governed thereby, never
 changed by virtue of this motion. So, there is no “crime” of concealment or fraud
 here occasioned by this motion and the question as to whether there has been a DCL
 transfer that can be avoided has yet to be decided by this Court. So, at this point,
 this claim by Mr. Kessler is materially frivolous and is, in a word, absurd.

        Both Capalas share an interest in defeating the Trustee’s claim that there was
 no consideration transferred for the properties under the Agreement and the motion
 to resettle is part and parcel of the overall defense in this case. Not only were the
 communications about the resettlement motion between Mr. Del Virginia and I
 related to our client’s common interests, they were actually directed at furthering the
 common interest of our client’s in defending actual claims made by the Trustee in
 the avoidance litigation at bar. The only “crime” here is that my client was put to
 the expense of defending a truly meritless position articulated by this Trustee, who
 will stop at nothing to attempt to claim relief to which he is not entitled.

        Therefore, and for all of the reasons discussed herein and in my prior letter
 on the subject, on behalf of Gabriel Del Virginia, Esq., his client, defendant, Pawel
 Capala and my client, defendant, Jennifer Capala, I respectfully request that the
 Court sustain the objection to plaintiff’s request for discovery of communications
 the Trustee seeks made between Mr. Del Virginia and I in connection with the re-
 settlement motion.


                                         Respectfully,


                                         Michael D. Assaf
 MDA/
 cc: Jennifer Capala (via email)
     John Campo, Esq. (via ECF)
     Scott Kessler, Esq. (via ECF)
     Gabe Del Virginia, Esq. (via ECF)
     Robert Wisniewski, Esq. (via ECF)
